Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 2-8, 10-12, 15-18, 20, and 21 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
 	The present invention is directed to an apparatus, method, and non-transitory computer readable medium for fleet vehicle route optimization.  
 	The closest prior art, Davidson et al. (US 2013/0304348) in view of Perez (US 2015/0254609) are analogous art of route planning.  However, Davison et al. in view of Perez alone or in combination do not teach:
“retrieve a plurality of fleet vehicle driver profiles of a plurality of fleet vehicle drivers from a profile database, wherein each profile includes a history of fleet vehicle stop locations and a number of steps, measured by a pedometer, of each fleet vehicle driver needed to complete one or more activities at one or more respective fleet vehicle stop locations;
determine one or more routes including one or more of the fleet vehicle stop locations for each fleet vehicle driver based on each fleet vehicle driver profile, including:
determine a first work efficiency metric associated with an initial difficulty level of the one or more routes based on an average of an aggregated number of steps for each fleet vehicle driver at the one or more of the fleet vehicle stop locations of the one or more routes compared to a difficulty threshold:
determine a second work efficiency metric by adjusting the initial difficulty level based on each driver profile information to arrive at a driver-specific level of difficulty for the one or more routes: and
determine stops such that a relative amount of work based on the second work efficiency metric at a combined list of stops is normalized across the plurality of fleet vehicle drivers: and
wirelessly transmitting the one or more routes including one or more of the fleet vehicle stop locations to one or both of a communication device of a fleet vehicle or a communication device of each respective fleet vehicle driver”

as recited in independent Claims 2, 16, and 20.
The instant application has been previously indicated not statutory under 35 USC 101 due to January 2019 Revised Patent Eligibility Subject Matter guidance. Due to the above amendments, the claims are now allowable as reciting statutory subject matter and the rejection is withdrawn because the first part of the analysis under step 2A of the Subject Matter Eligibility test with determining if there is an abstract idea that the claims are recited to, and passes step 1 of the § 101 subject matter eligibility test outlined in the Federal Register, Vol. 79, No. 241, pages 74618 – 74633 as system and method claims having proper computer architecture support. 
The second part deals with determining if the entirety of the claim is significantly more than the abstract idea itself.  Applicant’s process of “fleet vehicle route optimization” is significantly more than the judicial exception.

Regarding Step 2A (Prong 1):
The claims as a whole do not fall under any of the mathematical concepts, mental processes and/or certain methods of organizing human activity groupings per step 2A (Prong 1) of the January 2019 revised patent eligibility subject matter guidance. Therefore, Claims 2-8, 10-12, 15-18, 20, and 21 are eligible in step 2A prong one.

Regarding Step 2A (Prong 2) and Step 2B: 
Does the Claim Recite Additional Elements that integrate the judicial exception into a Practical Application? Assuming arguendo that the claims recite an abstract idea, Examiner notes that the claims now meaningfully integrate the abstract idea into a practical application and thus is significantly more. This additional elements of “apparatus; processor; pedometer” (see MPEP § 2106.05 (e)) or the combination of additional elements in Claims 2-8, 10-12, 15-18, 20, and 21 rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
Moreover, the claims now provide limitations that are indicative of integration into a particular application by also improving the functioning of a computer or to any other technology or technical field (see MPEP §2106.05 (a)) by providing a technological improvement to the processor.
These claims were found to be meaningful because they sufficiently limited the use of a method of organizing human activity to the practical application.   Therefore, Claims 2-8, 10-12, 15-18, 20, and 21 meaningfully integrate the judicial exception into a practical application, and thus is significantly more than the judicial exception.

Conclusion

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904.  The examiner can normally be reached on M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623